Name: Commission Regulation (EC) No 2429/96 of 17 December 1996 fixing the amount of the carry-over aid for certain fishery products for the 1997 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  fisheries
 Date Published: nan

 No L 331 / 16 | EN I Official Journal of the European Communities 20 . 12. 96 COMMISSION REGULATION (EC) No 2429/96 of 17 December 1996 fixing the amount of the carry-over aid for certain fishery products for the 1997 fishing year (Text with EEA relevance) should, for the 1997 fishing year, be as indicated in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3901 /92 of 23 December 1992 laying down general rules for the granting of a carry-over aid for certain fishery products (') as last amended by Regulation (EC) No 1337/95 (2), and in particular Article 5 thereof, Whereas the purpose of the carry-over aid is to give suitable encouragement to producers' organizations to carry over products withdrawn from the market so that their destruction can be avoided; Whereas the amount of the aid must be such as not to disturb the balance of the market for the products in question ; Whereas, on the basis of the information on technical and financial costs associated with the concerned operations, recorded in the Community, the amount of the aid HAS ADOPTED THIS REGULATION: Article 1 For the 1997 fishing year, the carry-over aid for the products listed in Annex I A, D and E to Council Regula ­ tion (EEC) No 3759/92 (3) shall be as indicated in the Annex. Article 2 This Regulation shall enter into force on 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 392, 31 . 12 . 1992, p. 29 . h) OJ No L 129 , 14. 6. 1995, p. 5 . (3 ) OJ No L 388 , 31 . 12 . 1992, p. 1 . 20 . 12 . 96 EN Official Journal of the European Communities No L 331 / 17 ANNEX 1 . Amount of the carry-over aid for products listed in Annex I (A) and (D) and for sole (Solea spp.) listed in Annex I (E) to Regulation (EEC) No 3759/92 Processing methods listed in Article 14 of Regulation (EEC) No 3759/92 Amount of aid (ECU/tonne) 1 2 First month Per additional month I. Freezing and storage of whole , gutted and whole head or cutting-up products  Sardines of the species Sardina pilchardus  Other species 210 120 17 17 II . Filleting, freezing and storage 200 17 III . Salting and/or drying and storage of whole , gutted and with head, cutting-up of filleted products 165 17 2 . Amount of the carry-over aid for products listed in Annex I (E) to Regulation (EEC) No 3759/92 Processing methods listed in Article 14 of Regulation (EEC) No 3759/92 Products Amount of aid (ECU/tonne) 1 2 3 First month Per additional month I. Freezing and storage Norway lobster (Nephrops norvegicus) Norway lobster tails (Nephrops norvegicus) 242 163 27 27 II . Removing the head, freezing and storage Norway lobster (Nephrops norvegicus) 1 63 27 III . Cooking, freezing and storage Norway lobster (Nephrops norvegicus) Edible crabs (Cancer pagurus) 278 157 27 18 IV. Storage in suitable fixed tanks or cages Edible crabs (Cancer pagurus) 157